—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered June 25, 1997, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying, without a hearing, the defendant’s motion to withdraw his plea of guilty. The defendant’s conclusory and unsupported assertion of innocence, and claim that he was pressured into pleading guilty, did not warrant vacating his plea (see, People v Barnett, 258 AD2d 526; People v Quijada-Lopez, 256 AD2d 478). Additionally, his contention that his medication made it impossible for him to understand and appreciate the proceedings is contradicted by the record of the plea proceedings (see, People v Quijada-Lopez, supra; People v DeLeon, 254 AD2d 430; People v Waters, 252 AD2d 564). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.